84 U.S. 354 (1872)
17 Wall. 354
RODD
v.
HEARTT.
Supreme Court of United States.

*356 Mr. R. De Gray, for the motion, asked the dismissal of the appeal on three grounds.
Mr. T.J. Semmes, contra.
*357 The CHIEF JUSTICE delivered the opinion of the court.[*]
As to the first of the grounds, on which a dismissal of this appeal is asked, on looking into the acts of Congress relating to the connection of the district judge with the Circuit Court, we are of opinion that, though upon appeals from the District Court the district judge has no vote in the Circuit Court, he has in all other respects the powers of a member of the court, and may consequently allow appeals from its decisions.
Secondly, it is apparent that, though no one of the claims allowed exceeded $2000, yet the claim of the appellants, which was disallowed, exceeded that sum.
Thirdly, we are of opinion that the decree may be considered as of either the 3d day of June or the 6th day of June, 1872, and that the appeal was in time to operate as a supersedeas under the act of 1789. That act, however, does not prescribe the existing rule. The act of June 1st, 1872,[] which must govern the case, allows sixty days for the filing of the bond by which the appeal is made to operate as a supersedeas.
MOTION DENIED.
NOTES
[*]  This was the last opinion ever delivered by Chief Justice CHASE, and the last also given in the December Term, 1872. It was given on the 1st day of May, 1873. The Chief Justice died on the following 7th.
[]  17 Stat. at Large, 198.